Whitfield, J.
The appellee brought suit to enforce the specific performance of a contract made for the sale of a stock of merchandise and a mercantile business in exchange or payment for an orange grove, there being mutal agreements as to assuming and discharging existing claims of creditors and as to transferring securities in accomplishing the transaction. An injunction was also prayed.
The allegations of the bill of complaint and the prayers clearly indicate that the remedy at law is not adequate, and without expressing an opinion as to the relief that should be granted if the allegations are duly proven, equity appears to be in the allegations, therefore, no error was committed in overruling a general demurrer to *49the bill of complaint from which order this appeal was taken.
Affirmed.
Shackleford, O. J., and Taylor, Cockrell and Hocker, J. J., concur.